Citation Nr: 0717071	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-13 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Extension of a temporary total evaluation for treatment 
of a service-connected disability requiring convalescence 
after April 1, 2003.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 through 
January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The issue of entitlement to an increased rating for the 
veteran's service connected left knee disability was included 
in the March 2004 Statement of the Case.  However, in her 
substantive appeal, the veteran only perfected the appeals of 
the issues in the case caption, above.  The increased rating 
issue is not before the Board at this time.

The issue of extension of a temporary total evaluation for 
treatment of a service-connected disability requiring 
convalescence after April 1, 2003, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The evidence of record suggests that the veteran may wish to 
make a claim for total disability based upon individual 
unemployability (TDIU).  See VA outpatient treatment records 
and veteran's statements.  This matter is REFERRED for 
clarification and appropriate action.


FINDINGS OF FACT

The claims folder is devoid of competent medical evidence of 
a current right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability, are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2005); 38 C.F.R. §§ 3.303(a), 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a right knee 
disability, which she contends was caused by her service-
connected left knee disability.  To establish service 
connection, the claims folder must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  
See Pond v. West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. 
§§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
on a secondary basis for a disability that is proximately due 
to a service-connected disability.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be found where a service-connected disability aggravates 
another condition.  Allen v. Brown, 
7 Vet. App. 439 (1995).

The first element for service connection under either a 
direct or secondary basis is not met in this case.  There is 
no evidence of a currently diagnosed right knee disorder at 
any time.  The first complaints of knee pain are included in 
the veteran's April 2003 statement claiming service 
connection.  She was afforded a VA examination in June 2003.  
At that time, she was reported to have full extension and 140 
degrees of flexion without complaints of pain.  There was no 
swelling, effusion, quadriceps atrophy, patellar instability, 
or retropatellar crepitation.  The knee was stable to 
varus/valgus stress.  The x-ray report of that time was 
normal.  The examiner stated that "on physical and x-ray 
examination, [he] found no objective evidence of organic 
pathology in the right knee."  The examiner could only 
report on the veteran's complaints of pain.  He also opined 
that the pain in the right knee was not due to the left knee, 
and stated that any additional stress put on the right knee 
was well within the normal range and should not cause 
degenerative disease.  

Outpatient VA treatment reports of November 2003 again 
document the veteran's complaints of right knee pain.  She 
was offered a knee brace at that time, but declined.  The 
diagnosis was "right knee pain, ? etiology."  

A January 2004 outpatient treatment note shows that the 
veteran was "developing problems in her right knee with a 
medial joint line and subpatellar pain."  There were "some 
degenerative changes" noted, but no diagnosis other than 
pain regarding the right knee.  

She again complained of pain in an August 2004 office visit.  
She had "good movement on the right" and x-ray revealed 
"nothing significant."   The x-ray report shows that there 
was no acute fracture or dislocation. Seen and that there 
were no significant degenerative changes.  

Although the veteran has consistently complained of pain 
since April 2003, no right knee disability has been 
diagnosed.  Complaints of pain alone are not enough to 
establish service connection.  There must be competent 
medical evidence of a current disability resulting from that 
condition or injury.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.").  This claim is, therefore, 
denied, because the veteran does not meet the first 
requirement for service connection.  She does not have a 
current right knee disability.  

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of her claim for entitlement to service 
connection for a right knee disability.  Sufficient evidence 
is available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in April 2005 informing her of 
the evidence necessary to establish entitlement to service 
connection on a secondary basis.  The veteran was notified of 
what was necessary to establish her claim, what evidence she 
was expected to provide, and what VA would obtain on her 
behalf.  The letter also asked the veteran to send VA all 
medical reports that she had at that time.  Thus, this letter 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2006).  
While the veteran was not informed of the type of evidence 
necessary to establish an effective date or a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), these issues are moot considering the 
disposition of this issue on the merits.  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
her claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, her service medical records, VA treatment 
records, and VA examination report have been associated with 
the claims folder.  The veteran was afforded a personal 
hearing in June 2004 and the hearing transcript is of record.  
At that time, the veteran was given notice on the record of 
the need for a medical opinion diagnosing a right knee 
disability and connecting it to the service connected left 
knee disability.  The record was left open for 60 days 
following the hearing so that the veteran could obtain such 
an opinion.  A reminder letter was sent to her from VA in 
August 2004.  No such medical opinion has been received by 
VA.

The veteran has been afforded several opportunities, but has 
not notified VA of any additional available relevant records 
with regard to her claim.  VA has done everything reasonably 
possible to assist the veteran.  A remand for further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to notify and assist the veteran and 
further development is not warranted.  




ORDER

Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability, is denied.


REMAND

The veteran has claimed entitlement to an extension of her 
temporary total convalescent rating under the provisions of 
38 C.F.R. § 4.30 for surgery that occurred in February 2003. 
With respect to her claims, Veterans Claims Assistance Act of 
2000 (VCAA) letters were forwarded to the veteran in April 
2003 and April 2005. Among the necessary criteria for a VCAA 
notification letter is information regarding the evidence 
needed to substantiate all claims.

Scrutiny of the April 2003 and April 2005 letters shows that 
they are absent notice of the information and evidence needed 
to substantiate a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30. VA General Counsel has 
directed that VA should notify the veteran of the correct 
information and evidence necessary to substantiate a claim. 
See VAOPGCPREC 7-2004.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.



Accordingly, the case is REMANDED for the following action:

1.  Ensure that notice requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) are fully complied 
with and satisfied regarding the issue of 
entitlement to an extension of temporary 
total convalescent rating under the 
provisions of 38 C.F.R. § 4.30.  This 
includes notifying the veteran 
specifically (1) of the information and 
evidence that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, and 
(3) of the information and evidence that 
the claimant is expected to provide. The 
veteran should also be asked to provide 
any evidence in his possession that 
pertains to the claim.

The corrective notice must also be 
compliant with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


